 

Exhibit 10.1

 

November 16, 2020

 

NewAge, Inc.

2420 17th Street, Suite 220

Denver, Colorado 80202

 

  Re: Amended and Restated Agreement and Plan of Merger dated September 30, 2020

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is made by the undersigned under the
Amended and Restated Agreement and Plan of Merger dated September 30, 2020 (the
“Merger Agreement”), by and among NewAge, Inc., a Washington corporation
(“Parent”), Ariel Merger Sub, LLC, a Utah limited liability company, Ariel
Merger Sub 2, LLC, a Utah limited liability company, Ariix, LLC, a Utah limited
liability company (the “Company”), the “Sellers” identified therein, and
Frederick W. Cooper solely in his capacity as Sellers Agent thereunder (“Sellers
Agent”). This Agreement waives certain provisions in and amends the Merger
Agreement. Capitalized terms used but not defined in this Agreement have the
respective meanings set forth in the Merger Agreement.

 

1. Closing Cash Consideration. The Company, the Sellers, and Sellers Agent
hereby waive payment of the Merger Consideration under the Merger Agreement,
including the payment of the Closing Cash Consideration and the Closing Stock
Consideration at Closing. In lieu thereof,         a. Parent shall pay
$10,000,000 to the Members by wire transfer of immediately available funds in
the amounts and to the accounts set forth on the Payment Schedule within two
Business Days of the later of (x) the date Sellers and the Company satisfy the
conditions in Section 7.2(e) and (f) of the Merger Agreement, except that the
interim financial statements under Section 7.2(f)(1) of the Merger Agreement
will be for the nine months ended September 30, 2020 (the “Financial Statements
Delivery Date”) and (y) the date Parent repays its credit facility with East
West Bank.         b. On the date hereof, in addition to the Closing Stock
Consideration issuable under Section 2.4(a) of the Merger Agreement, Parent
shall issue and deliver to certain Members, 3,703,703 shares of Common Stock
(the “Additional Closing Shares”), as determined in accordance with the Payment
Schedule, free and clear of all Encumbrances (other than those arising under
securities Laws and under the Lock-Up Letter). “Closing Stock Consideration”
means 16,000,000 shares of Common Stock.

 

 

 

 

  c. On the date that is 30 days after Shareholder Approval, in addition to the
Thirty-Day Stock Consideration issuable under Section 2.4(c) of the Merger
Agreement and the Severance Stock issuable under Section 5.13 of the Merger
Agreement, Parent shall issue and deliver to certain Members, 3,000,000 shares
of Common Stock (the “Additional Thirty-Day Stock Consideration”), as determined
in accordance with the Payment Schedule, free and clear of all Encumbrances
(other than those arising under securities Laws and under the Lock-Up Letter).
“Stock Consideration” means 58,103,703 shares of Common Stock, subject to
adjustment, comprising the Closing Stock Consideration, the Additional Closing
Shares, the Thirty-Day Stock Consideration, the additional Thirty-Day Stock
Consideration, and First Anniversary Stock Consideration Payments.         d. On
the six month anniversary of the Closing, Parent shall pay or cause to be paid
the Six-Month Anniversary Cash Consideration as described in Section 2.4(b) and
as adjusted under Section 2.5 of the Merger Agreement.         e. Registration
Rights. Within 30 days after the Financial Statements Delivery Date and the
filing by Parent of the Current Report on Form 8-K/A containing the financial
statements, Parent shall prepare and file (at Parent’s expense) a Registration
Statement on Form S-3 with the Securities and Exchange Commission covering the
resale of the Additional Closing Shares. Each Seller holding Additional Closing
Shares shall furnish to the Parent such information regarding itself, the
securities held by it, and the intended method of disposition of such Additional
Closing Shares as is reasonably required to effect the registration of the
resale of such Seller’s Additional Closing Shares.       2. Closing Deliveries
and Closing Conditions. The Company and Sellers have not satisfied certain of
their conditions to Closing in the Merger Agreement, including those in Section
6.1(d), (e), (f), (g), (h), and (l) and Section 7.2(e) and (f) (collectively,
the “Conditions”).       3. Waiver. For the limited purpose of Closing, Parent
waives performance of the Conditions.       4. Continued Obligation to Perform.
Following the Closing, the Sellers shall use their best efforts (including the
expenditure of fees and expenses and cooperating with the Company and Parent) to
satisfy the Conditions as quickly as possible.       5. Indemnification.        
a. In addition to the indemnification obligations under the Merger Agreement,
Sellers shall indemnify, defend, and hold harmless Parent and their Other
Indemnified Persons from and against all Losses and shall pay to Parent and
their Other Indemnified Persons the amount of such Losses to the extent arising
or resulting from, related to, or in connection with, the failure to satisfy the
Conditions as of Closing or failure to comply with Section 4 of this Agreement.
For the avoidance of doubt, Sellers shall indemnify, defend, and hold harmless
Parent and their Other Indemnified Persons from and against all Losses arising
or resulting from, related to, or in connection with any breach, termination or
dispute arising under any of the contracts identified on Exhibit 6.1(d) of the
Merger Agreement due to a failure by Sellers or the Company to obtain consents
for such contracts.

 

2

 

 

  b. This Section 5 is not subject to the limitations in Section 8.6 of the
Merger Agreement.         c. Sellers are not obligated to indemnify, defend, or
hold harmless Parent or their Other Indemnified Persons from and against any
Losses arising or resulting from a default under the Company’s loan with Bank of
America under the Paycheck Protection Program to the extent such Losses
constitute current liabilities of the Company used in calculating Closing
Working Capital.       6. Amendment and Modification, Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
the parties hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.       7. Effectiveness of this
Agreement. Notwithstanding the earlier execution and delivery of this Agreement
the effectiveness of this Agreement is conditioned on the Closing of the
transactions contemplated by the Merger Agreement. If the Closing shall occur,
this Agreement shall become effective concurrently with the Closing on the
Closing Date. If the Merger Agreement is terminated for any reason in accordance
therewith this Agreement shall be null and void ab initio.

 

3

 

 

Very truly yours,

 

/s/ Frederick Cooper   Frederick Cooper, as Sellers Agent         ARIIX, LLC    
    By: /s/ Frederick Cooper   Name: Frederick Cooper   Its: Manager         By:
/s/ Jeffrey Yates   Name: Jeffrey Yates   Its: Manager         By: /s/ Riley
Timmer   Name: Riley Timmer   Its: Manager         Accepted and agreed:        
NEWAGE, INC.         By: /s/ Brent Willis   Name: Brent Willis   Its: Chief
Executive Officer  

 

Signature Page to Waiver Letter



 

 

 